RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s Declaration, claim amendments, and remarks filed on 4/29/2022 have been received. Applicant’s Declaration, filed on 4/29/2022, is not entered because it lacks a signature. In the response filed on 4/29/2022, claim 8 was amended; and claim 17 was added. 
Claims 1-17 are pending. Claims 1-7 and 10-16 are withdrawn from consideration. Claims 8, 9, and 17 are rejected. 

Claim Interpretation
Claims 8 and 9 recite a property of enhanced palatability over at least 8 months (claim 8) and 15 months (claim 9) when stored in an appropriate container. 
The claims do not require a step of placing and/or storing the pet food in a container (9/1/2021 remarks, p. 6, 1st para). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 8, 9, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sunvold US 2010/0233756 A1; in view of Bar Yosef et al., US 2010/0273881 A1. 
Regarding claims 8 and 17: Sunvold discloses a method for preparing a pet food (Producing an animal feed kibble, para 0068). Sunvold discloses providing a fat composition (coating materials, para 0073), which includes C10:0 (capric acid) and C12:0 (lauric acid, para 0073). Sunvold discloses the fat composition (coating materials) may include palatability-enhancing composition ingredient (palatability benefit and/or flavorants, para 0040). 
Sunvold discloses a pet food preparation (core, para 0008). Sunvold discloses the pet food comprises a coating comprising a fat and at least one additive, wherein the coating is on a surface of the pet food preparation (core, para 0008). Since the fat is coated on the core, the fat is added to the pet food preparation (core). 
Sunvold discloses obtaining a pet food comprising the fat composition (kibble type animal feeds with probiotic-enriched coatings, para 0095).
i) providing: at least one fat having a C12:0/C10:0 fatty acid weight ratio from 0.85 to 2.5 and/or a C14:0/C12:0 fatty acid weight ratio from 0.55 to 4.3 (claim 8, ln. 4-5); providing at least one fat having a C12:0/C10:0 fatty acid weight ratio from 0.85 to 2.5 and a C14:0/C12:0 fatty acid weight ratio from 0.55 to 4.3 (claim 17)
Sunvold discloses C10:0 (capric acid), C12:0 (lauric acid) and C14:0 (myristic acid, para 0073). Sunvold discloses the pet food delivers a health benefit for an animal, such as a pet (para 0067). Sunvold discloses health benefits include treatment of the gastrointestinal system (para 0067) and treatment of the gastrointestinal tract (para 0067). 
Sunvold does not disclose the C12:0 (lauric acid) and C10:0 (capric acid) are present in a fat in a ratio of 0.85 to 2.5 and the C14:0 (myristic acid) and C12:0 (lauric acid) are present in a fat in a ratio of 0.55 to 4.3. 
Bar Yosef is drawn to a fat composition (lipid composition) for the prevention and treatment of gastrointestinal diseases and disorders (abstract). Bar Yosef discloses preparing (fat source is used in the preparation of a composition, para 0069) a pet (dog, cat, para 0030) food (para 0032 and 0036). Bar Yosef discloses providing a fat (lipid, para 0087). Bar Yosef discloses the lipid contains C12:0 fatty acids (para 0090) and C10:0 fatty acids (para 0089). 
With respect to the “C12:0/C10:0 fatty acid weight ratio from 0.85 to 2.5”: Bar Yosef discloses C12:0 fatty acids in a range of 0-22% out of the total fatty acids (para 0090). Bar Yosef discloses C10:0 fatty acids in a range of 0-10% out of the total fatty acids (para 0089). As such, Bar Yosef suggests a ratio range of C12:0 to C10:0 of 0:10 to 22:0 (sample: 0% C12:0 to 10% C10:0 = 0:10). 
With respect to the “C14:0/C12:0 fatty acid weight ratio from 0.55 to 4.3”: Bar Yosef discloses C14:0 fatty acids in a range of 0-15% out of the total fatty acids (para 0091). Bar Yosef discloses C12:0 fatty acids in a range of 0-22% out of the total fatty acids (para 0090). As such, Bar Yosef suggests a ratio range of C14:0 to C12:0 of 0:22 to 15:0 (sample: 0% C14:0 to 22% C10:0 = 0:22). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include C10:0 (capric acid), C12:0 (lauric acid) and C14:0 (myristic acid) in a fat composition, as taught in Sunvold, wherein the C12:0 (lauric acid) and C10:0 (capric acid) are present in a ratio range of 0:10 to 22:0 and C14:0 (myristic acid) and C12:0 (lauric acid) are present in a ratio range of 0:22 to 15:0, as taught in Bar Yosef, to obtain a method for preparing a pet food wherein a fat composition has C12:0 (lauric acid) and C10:0 (capric acid) present in a ratio range of 0:10 to 22:0 and C14:0 (myristic acid) and C12:0 (lauric acid) are present in a ratio range of 0:22 to 15:0. One of ordinary skill in the art would have been motivated to use a fat composition having a C12:0 (lauric acid) to C10:0 (capric acid) ratio range of 0:10 to 22:0 and C14:0 (myristic acid) and C12:0 (lauric acid) are present in a ratio range of 0:22 to 15:0 to prevent and treat of gastrointestinal diseases and disorders (Bar Yosef, abstract). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
ii) providing a pet food preparation (claim 8, ln. 6)
Sunvold discloses a pet food preparation (core, para 0008).
iii) adding said fat to said pet food preparation by coating (claim 8, ln. 7-8)
Sunvold discloses the pet food comprises a coating comprising a fat and at least one additive, wherein the coating is on a surface of the pet food preparation (core, para 0008). Since the fat is coated on the core, the fat is added to the pet food preparation (core).
iv) obtaining said pet food (claim 8, ln. 9)
Sunvold discloses obtaining a pet food comprising the fat composition (kibble type animal feeds with probiotic-enriched coatings, para 0095).
For preparing a pet food having a property of an enhanced palatability sustained over at least 8 months of storage in an appropriate container at ambient temperature (claim 8, ln. 1-3)
The phrase “for preparing a pet food having a property of an enhanced palatability sustained over at least 8 months of storage in an appropriate container at ambient temperature” is a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the intended use must result in a manipulative difference between the claimed invention and the prior art because the prior art suggests the recited manipulative steps (i.e., providing, providing, adding, and obtaining). Furthermore, Sunvold discloses stability of at least 24 months (para 0072). 

Regarding claim 9: The phrase “wherein said pet food has a property of an enhanced palatability sustained over at least 15 months of storage in an appropriate container at ambient temperature” is a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the intended use must result in a manipulative difference between the claimed invention and the prior art because the prior art suggests the recited manipulative steps (i.e., providing, providing, adding, and obtaining). Furthermore, Sunvold discloses stability of at least 24 months (para 0072). 
Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 4/29/2022 is insufficient to overcome the rejections as set forth in the last Office action and above because the Declaration is not entered. The Declaration lacks a signature as required by 37 CFR 1.4. 
On the last page of the Declaration, the date was written on top of the line above the typed date. The date written on the line above the date evidences that someone understood the line as an area above which to write a date.
There is nothing written on top of the line above the typed name. 
There is a squiggly line below the typed name. There are no discernable letters within the squiggly line. 
Based on an understanding that a date was to be placed on top of the date line and a lack of a mark on top of the line above the typed name, the squiggly line appears to be nothing more than a squiggly line. 
The placement of the squiggly line is not sufficient to demonstrate Anne Levesque signed the document.  
Last page of Declaration with added arrows indicating date, squiggly line, and lack of signature: 

    PNG
    media_image1.png
    448
    1012
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. 
Unexpected Results (remarks, p. 6-9)
Applicant argues the Declaration shows that the claimed invention provides an unexpected sustained long lasting effect (remarks, p. 6-9). Examiner is not persuaded by this argument. The information contained in the Declaration has not been entered and considered because the Declaration is not signed. 

If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b). See also In re Nolan, 193 USPQ 641, wherein it was established that the advantage relied upon must be a significant advantage. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. Per MPEP 716.02 (b), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c). As set forth in MPEP 716.02(d), objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.
Applicant argues the prior art fails to disclose superior results in terms of palatability and stability over time (remarks, p. 6). Examiner is not persuaded by this argument. 
First, applicant’s results would flow naturally from following the suggestion of the prior art. Sunvold suggests the claimed fatty acids may be added to a food. Additionally, Bar Yosef discloses a fat with overlapping amounts of fatty acids. Therefore, applicant’s results would flow naturally from following the suggestion of the prior art. 
Second, applicant’s results are expected results. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c). The claims recite methods for preparing a pet food having a property of an enhanced palatability sustained over at least 8 months (claim 8) or 15 months (claim 9) of storage in an appropriate container. Sunvold discloses stability of at least 24 months (para 0072). Based on Sunvold, stability for 8 and 15 months is expected. 
Exemplary embodiments
NOTE: As an initial matter in a discussion of the exemplary embodiments, the various ratios and comparative examples cover more than 30 pages of text (p. 32 to 65). The examples label exemplary and comparative compositions in reference to previous and later mixtures. The information requires substantial parsing. 
Per MPEP 716.02(d), objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. Per MPEP 716.02(d) II, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In the present case, the Applicant’s evidence is not commensurate in scope with the claims which the evidence is offered to support. Furthermore, the Applicant’s evidence fails to compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. 
Applicant’s evidence (exemplary embodiments in specification) is not commensurate in scope with the claimed invention. 
The exemplary embodiments compare C12:0/C10:0 fatty acid ratios of 1.07, 1.14, and 0.7 with a C12:0/C10:0 fatty acid of 0 (p. 34, Table, C12:C10 column). However, the claims recite a C12:0/C10:0 fatty acid weight ratio from 0.85 to 2.5. 
The exemplary embodiments compare C14:0/C12:0 fatty acid ratios ranging from 3.09 to 3.9 (p. 34, Table, C14:C12 column). However, the claims recite a C14:0/C12:0 fatty acid weight ratio from 0.55 to 4.3. 
The exemplary embodiments store the pet food for times between 2.5 months and 8 months (p. 34, Table, last column). However, the claims do not require the pet food to be stored. 
The exemplary embodiments store the pet food in temperature ranges of 30°C and 40°C (p. 34, Table, last column). However, the claims do not require the pet food to be stored at a particular temperature. Note that ambient temperature is the temperature where the object is stored. “Ambient temperature” is no particular temperature. 
The exemplary embodiments mix the fat with poultry liver hydrolysate (p. 35, ln. 11). However, the claims do not recite the fat is mixed with poultry liver hydrolysate. 
Claims 8 and 9 recite a property of enhanced palatability over at least 8 months (claim 8) and 15 months (claim 9) when stored in an appropriate container. However, the claims do not require a step of placing the pet food in a container (9/1/2021 remarks, p. 6, 1st para). 
Claims 8 and 9 recite a property of enhanced palatability over at least 8 months (claim 8) and 15 months (claim 9) when stored in an appropriate container. However, the claims do not require a step of storing the pet food in a container (9/1/2021 remarks, p. 6, 1st para). 

Applicant argues the claims do not have to recite storing the food because storing the food is an unexpected result (remarks, p. 8, 3rd para). Examiner is not persuaded by this argument. Storing food is not the asserted unexpected result. Applicant’s asserted unexpected result is palatability after storage (see e.g., specification, p. 15, ln. 30-31, stating “said compositions exhibiting sustained palatability-enhancing capacities upon storage over time”; remarks, p. 6, 2nd to last paragraph stating “the claimed method results in improved composition, which is significantly more palatable over time”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619